Pearson, C. J.
The equity of the plaintiffs is not made out, because there is no proof that they “ discovered or caused to be discovered any copper or other valuable mineral” on the land mentioned in the pleadings, which was the consider*439ation of the argreement, which the bill seeks to have specifically performed; nor is there any proof that they were prepared, or able, or offered to do the work necessary to test the mine ; on the contrary, according to the proof, they stood by and allowed the defendants to be at the expense and labor of testing the mine, and now seek, without having paid any consideration, or having made any outlay of money, or labor, to deprive the defendants of a title which they have paid for by labor and money.
Per Curiam, Bill dismissed.